Exhibit 10.16
FUEL TECH, INC.
Sr. Vice President Sales — FUEL CHEM®
Sales Commission Plan
1. OBJECTIVES; EFFECTIVE DATE
     1.1 Objectives. This Sr. Vice President Sales — FUEL CHEM Sales Commission
Plan (“Plan”) describes the terms upon which Fuel Tech, Inc. (“Fuel Tech”) will
compensate its Sr. Vice President, FUEL CHEM Sales for the sale of products and
services relating to its FUEL CHEM line of business for sales occurring in the
United States, Puerto Rico, Jamaica and Canada. The objective of this Plan is to
increase the revenues and profitability of Fuel Tech by providing compensation
incentives to the Sr. Vice President, FUEL CHEM Sales that reward results in new
unit sales while also promoting continuing sales relationships with existing
customers.
     1.2 Effective Date. This Plan shall be effective as of January 1, 2010.
2. DEFINITIONS
“Commission” — means the commission paid to the Officer in accordance with this
Plan.
“Eligible Employee” — means any Fuel Tech employee eligible for participation in
the Employee Sales Commission Plan, as such plan may be amended in Fuel Tech’s
sole discretion.
“Employee Sales Commission Plan” — means the 2010 FUEL CHEM Employee Sales
Commission Plan, as such plan may be amended in Fuel Tech’s sole discretion.
“Officer” — means Fuel Tech’s Sr. Vice President, FUEL CHEM Sales.
“Specified Percentage” — means the confidential percentage rate provided to the
Officer together with this Plan.
3. COMMISSION
3.1 Officer Commission. Fuel Tech shall pay to the Officer a Commission equal to
the Specified Percentage of all commission payments by Fuel Tech to Eligible
Employees





--------------------------------------------------------------------------------



 



under the Employee Sales Commission Plan; provided, however, that Fuel Tech
shall be entitled to offset from such payments an amount equal to the Specified
Percentage of any and all offsets made to commission payments to Eligible
Employees under the Employee Sales Commission Plan. Such Commission shall be
payable, if at all, in accordance with Paragraph 4 below.
4. CALCULATION AND PAYMENT OF COMMISSIONS
4.1 Payments.
     4.1.1 Quarterly Payments. Following the end of each calendar quarter during
which this Plan is in effect, Fuel Tech will (a) determine the aggregate amount
of Commission due to the Officer based upon Fuel Tech’s then-current internal
accounting records in accordance with GAAP, and (b) pay the Officer two-thirds
of the amount of such Commission from the prior calendar quarter within
forty-five (45) days, subject to any offsets (it being understood that the
remaining one-third of such Commission shall only be paid, if at all, in the
manner contemplated by Paragraph 4.1.2 below).
     4.1.2 Annual Payment of Contingent Commission. Fuel Tech shall hold back
one-third of the amount of all Commission otherwise payable to the Officer under
Paragraph 4.1.1 above (the “Contingent Commission”). The Contingent Commission
shall only be paid if, at the end of each calendar year, the aggregate dollar
value of all Net Revenues (excluding freight) recognized in such year meets or
exceeds the annual FUEL CHEM revenue budget for the United States, Puerto Rico,
Jamaica and Canada for such year; provided, however, that all or a portion of
the Contingent Commission may be paid, if (a) approved in writing at the sole
discretion of Fuel Tech’s Chief Executive Officer, and (b) the applicable annual
FUEL CHEM revenue budget has been substantially, but not fully, achieved. The
Contingent Commission payable under this Plan, if any, shall be paid on or
before March 31st of the following year in which the Contingent Commission is
earned.
5. ADDITIONAL TERMS
5.1 Dispute Resolution. Disagreements or disputes between Fuel Tech and the
Officer arising out of or relating to the interpretation of this Plan shall be
submitted to the Chief Executive Officer and Chief Financial Officer for
resolution. Such officers shall decide the issue in their sole and absolute
discretion. Any such decision shall be final and binding. For the avoidance of
doubt, it is understood that the Officer shall not be entitled to participate in
any other incentive plan or arrangement offered by Fuel Tech.
5.2 Modification, Amendment or Termination. This Plan is subject to
modification, amendment or termination at any time at the discretion of Fuel
Tech. Fuel Tech shall

2



--------------------------------------------------------------------------------



 



provide the Officer with written notice of any such modification, amendment or
termination.
5.3 Payout upon Termination of Employment. If the Officer ceases to be employed
by Fuel Tech for any reason whatsoever, the Officer will be paid solely the
amount of all Commissions payable as of the last day of the calendar month
immediately preceding the date of cessation of employment. Such payment shall be
made within 30 days of the end of the Officer’s employment. No further amounts
shall be due and payable to the Officer pursuant to this Plan after such
payment. The Officer shall not be entitled to receive payment of the Contingent
Commission, or any portion thereof, unless the Officer is employed by Fuel Tech
through the end of the year to which such Contingent Commission relates.
5.4 No Effect on Employment. This Plan is not intended to and does not in any
way alter the at-will nature of the Officer’s employment with Fuel Tech, nor
does it constitute a guarantee of employment for a specified period. Employment
with Fuel Tech is at will, which means that either the Officer or Fuel Tech may
terminate the employment relationship at any time, without or without cause or
prior notice. This Plan does not create a contractual relationship or any
contractually enforceable rights between the Company or its wholly owned
subsidiaries and the employee.
5.5 Disclaimer. There is no guarantee that this Plan will be effective in
subsequent years, and, if effective, the terms, conditions and provisions of any
such plan shall be determined in the sole and absolute discretion of the
Compensation and Nominating Committee of the Board of Directors of Fuel Tech.

3